Assuming the correctness of appellant's contention that pleas 3, 4, and 9 are pleas of fraud, and not pleas of breach of warranty, the issues presented by these pleas were fully given to the jury in the oral charge of the court, and in given charges 11, 12, 13, 17, 18, 19, 20, and 21, and reversible error was not committed in refusing charges 8 to 33, referred to in the foregoing opinion.
It results that the application for rehearing is therefore overruled.
ANDERSON, C. J., and SAYRE and THOMAS, JJ., concur.